Exhibit 4.9 Execution Version INVESTMENT AGREEMENT among COMPANHIA SIDERÚRGICA NACIONAL , BRAZIL JAPAN IRON ORE CORPORATION, POSCO, CHINA STEEL CORPORATION, CONGONHAS MINÉRIOS S.A., and NACIONAL MINÉRIOS S.A. Dated November 21, 2014 1 INVESTMENT AGREEMENT INDEX ARTICLE I - DEFINITIONS 4 ARTICLE II - PREPARATORY ACTIONS TO THE MERGER 16 ARTICLE III - SPIN-OFF, MERGER AND MERGER SALE OF SHARES . 19 ARTICLE IV - ACTIONS BETWEEN THE DATE OF EXECUTION EFFECTIVENESS AND THE DATE OF MERGER 24 ARTICLE V - CONDITIONS PRECEDENT TO THE MERGER AND THE MERGER SALE OF SHARES 28 ARTICLE VI - EARN OUT 30 ARTICLE VII - REPRESENTATIONS AND WARRANTIES 31 ARTICLE VIII - INDEMNIFICATION 39 ARTICLE IX - APPLICABLE LAW AND DISPUTE RESOLUTION 43 ARTICLE X - GENERAL 44 2 INVESTMENT AGREEMENT This Investment Agreement (“Agreement”), dated November 21, 2014, is entered into among: Companhia Siderúrgica Nacional, a publicly-held corporation (sociedade anônima de capital aberto) incorporated, organized and existing under the Laws of Brazil, having its registered office at the Municipality of São Paulo, State of São Paulo, at Av. Brigadeiro Faria Lima, 3400, 20th floor, enrolled with the Federal Taxpayers’ Registry (CNPJ/MF) under N. 33.042.730/0001-04, herein represented pursuant to its by-laws (“CSN”); Brazil Japan Iron Ore Corporation, a company duly organized and existing under the Laws of Japan, with its head office located at 13th Floor, Itochu Bldg., 5-1, Kita-Aoyama, 2chome, Minato-ku, Tokyo, 107-0061, Japan (“BJIOC”), POSCO, a company incorporated, organized and existing under the Laws of Korea, having its registered office at POSCO Center, 440 Teheran-ro, Gangnam-gu, Seoul, 135-777, Korea (“POSCO”), and China Steel Corporation, a corporation organized and existing under the Laws of Republic of China, with head office located at 88 Chenggong, 2nd Roard, Qianzhen, Kaohsiung 80661, Taiwan, Republic of China (“CSC”), (BJIOC, POSCO and CSC are each individually referred to as “JKTC Party” and collectively referred to as “JKTC Parties” and, jointly with CSN, as “Investors”); Congonhas Minérios S.A., a closely-held corporation (sociedade anônima de capital fechado) incorporated, organized and existing under the Laws of Brazil, having its registered office at the Municipality of Congonhas, State of Minas Gerais, at Estrada Casa de Pedra, without number, part, zip-code 36.415-000, enrolled with the Federal Taxpayers’ Registry (CNPJ/MF) under N. 08.902.291/0001-15, herein represented pursuant to its by-laws (“Congonhas Minérios” or “Company”); and Nacional Minérios S.A., a closely-held corporation (sociedade anônima de capital fechado) incorporated, organized and existing under the Laws of Brazil, having its registered office at the Municipality of Congonhas, State of Minas
